Citation Nr: 0605032	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active duty from January 1966 
to November 1967.  He also served in the Puerto Rico Army 
National Guard from February 1981 to February 1984, including 
a verified period of active duty for training (ACDUTRA) 
during June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded the veteran's 
claims in February 2004.  The appeal has been returned to the 
Board for further appellate action.

In February 2005, the veteran filed a claim for a total 
disability rating due to individual unemployability (TDIU).  
This issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A low back disability of unspecified etiology is not 
related to events, disease, or injury during military 
service.

2.  A right ankle disability of unspecified etiology is not 
related to events, disease, or injury during military 
service.

3.  A right knee disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not related to events, disease, or injury 
during military service.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A right ankle disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2005).

3.  A right knee disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Arthritis may be presumed to have been incurred during 
service when manifested to a compensable degree within one 
year following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).



Entitlement to Service Connection - Low Back Disability

Service medical records show that the veteran complained of 
low back pain in January 1967 but do not indicate that the 
veteran had a chronic low back disability during active 
service.  VA and private treatment records show findings 
including chronic low back pain, herniated nucleus pulposus 
at L5-S1, bulging annulus at L3-L4 and L4-L5, degenerative 
joint disease, straightening of lordosis, lumbar spondylosis, 
and mild dextroscoliosis.  An October 1998 VA hospital 
discharge summary showed that the veteran underwent a 
hemilaminectomy and diskectomy and listed a diagnosis of L5-
S1 herniated nucleus pulposus with S1 radiculopathy.  Records 
from the Social Security Administration (SSA) contained a 
February 1999 private neurological report, which indicated 
that the veteran had suffered from job-related back injuries 
in 1995 as well as in November 1998 while he was lifting at 
book after surgery.    

In a February 2001 private physician evaluation report, the 
physician noted that the veteran had a history of back 
disorder since January 1967 as well as a consistent history 
of back pain since that time.  After listing diagnoses of 
chronic low back pain, herniated nucleus pulposum L5-S1, and 
L5-S1 hemilaminectomy discectomy, the physician stated that 
"information gathered from the patient and the medical 
record is consistent with a definite causal relation between 
the original injuries and disorders" in service and his 
"present disabling conditions".    

While the Board acknowledges the private physician's February 
2001 medical opinion, it finds this opinion holds very little 
probative value.  This medical opinion did not indicate that 
the provider had reviewed the veteran's service medical 
records.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected medical opinions as immaterial where there 
was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  It also appears 
that the physician based his opinion in part on "information 
gathered from the patient".  See Black v. Brown, 5 Vet. App. 
177 (1993) (an opinion that is based on history furnished by 
the veteran that is unsupported by clinical evidence is not 
probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional); Wood 
v. Derwinski, 1 Vet. App. 190, 191-192 (1991) (an opinion may 
be discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion).

The Board recognizes that the veteran suffers from a current 
low back disability, diagnosed as left L5-S1 small 
paracentral herniation, lumbar myositis, and bilateral lumbar 
radiculopathy in a January 2005 VA examination report.  
However, in the January 2005 VA examination report, the 
examiner reviewed the veteran's claims file and opined that 
it was "less likely than not" that the veteran's low back 
disability was related to the veteran's periods of military 
service.  The examiner also discussed that service medical 
records did not show chronic findings of a low back 
disability in service as well as indicated that current 
complaints did not arise in the medical evidence of record 
until many years after service.  The examiner indicated that 
the veteran's current lumbar degenerative joint disease was 
due to the natural process of aging and acknowledged that the 
veteran had suffered from a job-related lumbar injury in 
1998.  The Board finds the opinion of the VA examiner in the 
January 2005 VA examination report to be entitled to great 
probative value compared to February 2001 private physician 
evaluation report, as the VA examiner reviewed the veteran's 
claims file and provided a detailed rationale to support his 
medical opinion.   

The preponderance of the competent medical evidence of record 
is against a finding that the veteran suffers from a low back 
disability that is etiologically related to disease, injury, 
or events during his active service.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for a low 
back disability is not warranted.



Entitlement to Service Connection - Right Ankle Disability

Active military service, naval, or air service includes 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  See 38 
U.S.C.A. §§ 101, 106, 1131 (West 2002); see also 38 C.F.R. § 
3.6(a) and (c) (2005).  Presumptive periods do not apply to 
ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  The record indicates that the veteran's Army 
National Guard service included a verified period of ACDUTRA 
in June 1981.  

Service medical records dated in September 1966 showed 
complaints of a right ankle sprain with mild swelling.  
Service medical records dated in June 1981 show that the 
veteran suffered from a right ankle injury while on active 
duty for training.  Additional records dated in August to 
October 1981 show treatment for right ankle sprain with a 
cast for two weeks and noted symptoms including swelling, 
pain, and weakness.  X-ray reports from 1981 were negative 
for right ankle fracture.  An October 1981 service treatment 
note showed that the veteran was discharged to full duty 
status post right ankle sprain with full range of motion and 
mild tenderness.

In a February 2001 private physician evaluation report, the 
physician noted that the veteran had complained of pain and 
weakness in his right foot since the June 1981 inservice 
right ankle injury and noted that the veteran had suffered 
from multiple ankle sprains.  After listing diagnoses of 
recurrent ankle sprains and right deep peroneal nerve 
mononeuropathy, the physician stated that "information 
gathered from the patient and the medical record is 
consistent with a definite causal relation between the 
original injuries and disorders" in service and his 
"present disabling conditions".  As discussed above, the 
Board finds that this private medical opinion holds very 
little probative value, as it appears that the physician 
based his opinion in part on the veteran's recited history 
and did not review the veteran's service medical records or 
other relevant documents prior to issuing his opinion.  

The Board recognizes that the veteran suffers from a current 
right ankle disability.  In a January 2005 VA examination 
report, the veteran complained of severe, localized right 
ankle pain with limitation of motion.  The examiner noted 
that the veteran suffered from severe weakness of the right 
ankle with right foot drop and muscle strength of 0/5.  A 
diagnosis of bilateral calcaneal spur and degenerative joint 
disease of the ankles was listed in the report.  However, in 
the January 2005 VA examination report, the examiner reviewed 
the veteran's claims file and opined that the veteran's right 
ankle disability was "not at least as less likely as not" 
incurred in service or related to a disease or injury 
incurred in service.  The examiner also discussed that the 
veteran's service medical records did not show chronic 
findings of a right ankle disability and noted that the 
claims file showed that the veteran did not receive treatment 
for a chronic right ankle disability until many years after 
separation from active as well as reserve service.  The Board 
finds the January 2005 VA examiner's opinion is entitled to 
great probative value compared to February 2001 private 
physician evaluation report, as the VA examiner reviewed the 
veteran's claims file and provided a detailed rationale to 
support his medical opinion.   
  
A preponderance of the competent medical evidence of record 
is against finding that the veteran suffers from a right 
ankle disability that is etiologically related to disease, 
injury, or events during active duty or ACDUTRA.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
service connection for a right ankle disability is not 
warranted.

Entitlement to Service Connection - Right Knee Disability

Service medical records are void of any complaint, treatment, 
or diagnosis for a right knee disability.  Further, the Board 
recognizes that the veteran suffers from a current right knee 
disability diagnosed as right knee patellar tendinitis in a 
January 2005 VA examination report.  However, none of the 
competent medical evidence of record shows that the veteran 
suffers from a right knee disability that is etiologically 
related to disease, injury, or events during his active 
service or that was incurred within one year after his 
separation from active service.  In fact, in the January 2005 
VA examination report, the examiner opined that it was "less 
likely than not" that the veteran's right knee disability 
was related to the veteran's periods of military service.  
The examiner also discussed that service medical records did 
not show chronic findings of a right knee disability.   

Competent medical evidence of record does not show that the 
veteran suffers from a right knee disability that is 
etiologically related to disease, injury, or events during 
active service.  As the Board finds that the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  
Consequently, service connection for a right knee disability 
is not warranted.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In the present case, a substantially complete application for 
the veteran's service connection claims was received in June 
2000.  Thereafter, the RO denied the veteran's service 
connection claims in a May 2002 rating decision.  Both before 
and after the May 2002 rating action was promulgated, VA 
provided notice to the veteran.  Nevertheless, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Notice was provided 
by VA, and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed below.  Further, after the notice 
was provided, the case was readjudicated in a March 2005 
supplemental statement of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

The Board finds that the VCAA notice requirements have been 
satisfied.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in February 2001, 
February 2002, and October 2004, complied with these 
requirements.  Moreover, to the extent that the veteran was 
not specifically advised to submit any pertinent evidence in 
her possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the January 2005 SSOC.  Consequently, he 
was aware of this provision.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient medical records, 
private medical records, records from SSA, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  VA's duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claims.  Multiple VA examinations were provided to evaluate 
the veteran's claimed low back, right ankle, and right knee 
disabilities.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  VA's efforts have also complied with the 
instructions contained in Remand from the Board dated in 
February 2004.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting 
from this Board decision does not affect the merits of his 
claims or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2005).  There is no reasonable possibility that further 
assistance to the veteran would substantiate his claims.  See 
38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

 Entitlement to service connection for a right knee 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


